Citation Nr: 0433617	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  00-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
status post bunionectomy and osteotomy, hallux valgus, right 
great toe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which awarded an initial rating of 10 percent for 
status post bunionectomy and osteotomy, hallux valgus, right 
great toe, effective September 11, 1992.  In March 2000, the 
veteran testified at an informal hearing at the RO.

In April 2003, the Board denied the veteran's claim for an 
initial evaluation higher than 10 percent for status post 
bunionectomy and osteotomy, hallux valgus, right great toe.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
June 2004 joint motion to remand, the Court vacated the April 
2003 Board decision and remanded the appeal to the Board for 
readjudication taking into consideration matters raised in 
the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In response to VA's August 2004 letter notifying the veteran 
of her right to submit additional evidence within 90 days and 
to have it considered by the agency of original jurisdiction 
(AOJ), the veteran submitted an October 2004 response form, 
indicating that she was submitting additional evidence, and 
that she wanted her case remanded to the AOJ.  Thus, this 
case is not properly before the Board.  Moreover, the veteran 
specifically noted on the response form her intent to submit 
VA outpatient test results, which are not of record.  The 
most recent VA examination reports of record consist of a 
November 2004 VA outpatient treatment report, an October 1999 
VA compensation and pension examination report, and an April 
2000 VA outpatient treatment record.

The November 2004 VA outpatient treatment report shows an 
assessment of status post right foot bunionectomy since 12 
years ago; right foot sesamoiditis; second metatarsal over 
load; osteoarthritis, multiple pedal joints including first 
metacarpophalangeal joint, per bone scan; prominent screw 
head right first metatarsal that is tender; and altered pedal 
biomechanics secondary to right first metacarpophalangeal 
joint pain, causing a change in patient's gait.  The examiner 
also notes that this subsequently appears to be causing the 
generalized foot pain.

The October 1999 VA examination report shows diagnosis of 
digital neuritis, right great toe with residual paraesthesia 
and numbness.  The April 2000 VA outpatient treatment report, 
in addition to other medical evidence of record, shows 
complaints of pain and swelling of the right forefoot after 
strenuous exercise.

VA should provide a medical examination to determine whether 
as a matter of law, the veteran is entitled to be rated 
separately for neurological conditions under 38 C.F.R. 
§ 4.124a, and/or for foot injuries, other, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).   

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  If after obtaining any additional VA 
outpatient treatment records the 
following issues are not addressed, the 
veteran should be afforded a medical 
examination to: 

a) Resolve whether any of the 
symptomatolgy for the musculoskeletal 
disability(ies) of the right great toe 
is duplicative of or overlapping with 
the symtomatology of any disability(ies) 
of the right foot; and

b) Clarify whether any of the 
symptomatology for the digital neuritis, 
right great toe with residual 
paraesthesia is duplicative of or 
overlapping with the symptomatology of 
any musculoskeletal disability(ies) of 
the right great toe or foot.  

The claims file should be made available 
to and reviewed by the examiner.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim, 
specifically addressing the matters 
raised in the joint motion to remand.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
her claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION



